Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest A V-belt type continuously variable transmission for a bicycle comprising: input means comprising a first input flange, a second input flange and a first input shaft, at least one of the first input flange and second input flange being movable on the first input shaft in an axial direction so as to vary the distance between the first input flange and second input flange; output means comprising a first output flange a second output flange and a first output shaft, at least one of the first output flange and second output flange being movable on the first output shaft in an axial direction so as to vary the distance between the first output flange and second output flange; transmission means in the form of a V-shaped belt connecting the input means to the output means; a second input shaft and a second output shaft; input multiplying means multiplying a rotational speed of the input means with respect to the second input shaft; and output multiplying means multiplying a rotational speed of the output means with respect to the second output shaft, wherein the output means comprise output controlling means controlling a position of the output means to control a gear ratio of the continuously variable transmission, wherein the output controlling means comprise output elastic means, an output plate fixed with respect to the first output shaft, output actuating means and a case fixed with respect to the at least one of the first output flange and second output flange that is movable on the first output shaft, wherein the output elastic means is positioned between the output plate and the at least one of the first output flange and second output flange that is movable on the first output shaft to bias the position of the output means toward a lower gear position, and wherein the output actuating means comprise weights positioned between the output plate and the case to actuate the output means toward a higher gear position by means of centrifugal force when the speed of the output means increases in Claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654